Mr. Justice Baker delivered the opinion of the court: The appeal in this case is taken from a judgment of the county court of Cook county, rendered July 30, 1894, upon the application of the collector for judgment of sale for a delinquent special assessment of the city of Chicago for a streef improvement. The only ground urged for error is that the county court entered several judgments against the property of different objectors in a proceeding based upon a single assessment roll. The contention .of appellant must be decided adversely to him, on the authority of Browning v. City of Chicago, 155 Ill. 314, and Wells v. City of Chicago, ante, p. 148. The judgment of the county court is affirmed. Judgment affirmed.